DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–19 are pending for examination in the reply filed on 08/08/2022.

Drawings
3.	The drawings were received on 02/02/2021 (in the application filings).  These drawings are acceptable.


Examiner’s Remarks
4.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
5.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
6.	(A)	Casillas et al., US 2020/0334088 A1 (“Casillas”).


Notice re prior art available under both pre-AIA  and AIA 
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
8.	Claims 1–11, 13, and 16–19 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Casillas.

See “References Cited” section, above, for full citations of references.

9.	Regarding claim 1, (A) Casillas teaches/suggests the invention substantially as claimed, including:
	“A cloud computing capacity management system, comprising:
	one or more processors”
(Fig. 6 and ¶ 81: computing device 600 includes a processor 602, a memory 604, a storage device 606);

	“a fine-grained admission control layer that is executable by the one or more processors to ingest capacity signals and create a capacity mitigation policy, based at least in part on the capacity signals, to protect available capacity of a cloud computing system for prioritized users”
(¶ 44: The capacity management system 102 manages access to the shared resource 106. Online entities (e.g., tenants) that wish to utilize the shared resource 106 can issue requests to the capacity management system 102, and the system 102 makes a decision whether to grant or deny the request based on parameters of the request and rules defined by a set of reservation zones;
¶ 50: tier or grouping of an entity 104 can then be used by the system 102 as the relative priority of the entity 104 for the purpose of determining whether to grant or deny the activity request;
¶ 54: the system 102 may take remedial action such as denying a request that would cause reservations to exceed the total capacity of the resource);

	“a policy engine that is executable by the one or more processors to control how the capacity mitigation policy is applied to the cloud computing system in order to cause one or more capacity mitigation actions to be performed when capacity shortages are predicted and to undo the one or more capacity mitigation actions when the capacity shortages are no longer predicted”
(¶ 54: denying a request that would cause reservations to exceed the total capacity of the resource 106, deferring allocation of the requested capacity, or throttling existing reservation to make room for the requested capacity;
¶ 58: The shared resource usage forecasting engine 204 is configured to forecast levels of capacity of the shared computing resource 202 that individual entities or groups of entities will use over a specified future period of time); and


	“an enforcement layer that is executable by the one or more processors to handle incoming resource requests and to enforce resource limits based on the capacity mitigation policy as applied by the policy engine”
(¶ 54: denying a request that would cause reservations to exceed the total capacity of the resource 106, deferring allocation of the requested capacity, or throttling existing reservation to make room for the requested capacity).


Casillas further discloses that “the capacity management system 102 classifies the set of online entities 104 into tiers or other groups of entities based on the priority scores. The tier or grouping of an entity 104 can then be used by the system 102 as the relative priority of the entity 104 for the purpose of determining whether to grant or deny the activity request” (Fig. 1 and ¶ 50).

Accordingly, Casillas at least suggests or renders obvious “wherein the capacity mitigation policy is directed to users of the cloud computing system at a subscription level,” i.e. tier level
(The Examiner notes: a subscription is an arrangement by which access is granted to an online service).


10.	Regarding claim 2, Casillas teaches/suggests:
“wherein the capacity signals comprise:
	a predicted deployed resources signal that comprises a plurality of different resource usage predictions corresponding to a plurality of different deployment grains, wherein a resource usage prediction for a deployment grain predicts an amount of cloud computing resources that will be consumed by the deployment grain in an upcoming time period”
¶ 58: The shared resource usage forecasting engine 204 is configured to forecast levels of capacity of the shared computing resource 202 that individual entities or groups of entities will use over a specified future period of time); and

	“a capacity constrained regions signal that identifies regions of the cloud computing system where demand is expected to exceed capacity at a future point in time”
(¶ 54: denying a request that would cause reservations to exceed the total capacity of the resource 106, deferring allocation of the requested capacity, or throttling existing reservation to make room for the requested capacity;
¶ 56: system 200 can include one or more computers in one or more locations;
¶ 57: system 200 may be implemented on a single computer or on multiple computers, such as at a data center or computers in one or more locations).


11.	Regarding claim 3, Casillas teaches/suggests:
“wherein at least some of the plurality of different deployment grains correspond to a same subscription for the cloud computing system”
(¶ 46: activities that are requested to be executed at least in part using the shared computing resource 106. Activities generally refer to any computing process initiated by an online entity 104 ... e.g., cloud tenants).


12.	Regarding claim 4, Casillas teaches/suggests:
“wherein the resource usage prediction for the deployment grain is generated based on historical data about cloud computing resources that have been consumed by that deployment grain in the past”


(¶ 58: The forecasting engine 204 may include a model that predicts future usage based on past usage (indicated by usage history data 216), existing reservations (indicated by existing reservations data 218), or both).

13.	Regarding claim 5, Casillas teaches/suggests:
“wherein the capacity constrained regions signal comprises exhaustion metrics that indicate how much time remains before demand exceeds capacity in various geographical regions of the cloud computing system”
(¶ 58: forecast levels of capacity of the shared computing resource 202 that individual entities or groups of entities will use over a specified future period of time;
¶ 56: system 200 can include one or more computers in one or more locations).

14.	Regarding claim 6, Casillas teaches/suggests:
“the capacity signals comprise a capacity constrained regions signal that identifies regions of the cloud computing system where demand is expected to exceed capacity at a future point in time”
(¶ 58: forecast levels of capacity of the shared computing resource 202 that individual entities or groups of entities will use over a specified future period of time;
¶ 56: system 200 can include one or more computers in one or more locations); and

“the fine-grained admission control layer creates the capacity mitigation policy based at least in part on the capacity constrained regions signal”
(¶ 79: the capacity management system can be configured to order additional capacity for a shared resource if the system detects that demand for the resource is growing. For example, if the forecasted usage of a shared resource consistently exceeds the total available capacity of the resource over a period of time, the system may automatically bring online additional capacity, place an order for additional capacity).


15.	Regarding claim 7, Casillas teaches/suggests:
“wherein the fine- grained admission control layer creates the capacity mitigation policy in response to detecting that a predicted demand for cloud computing resources in a geographical region of the cloud computing system exceeds a predicted available capacity for that geographical region of the cloud computing system during an upcoming time period”
(¶ 79: the capacity management system can be configured to order additional capacity for a shared resource if the system detects that demand for the resource is growing. For example, if the forecasted usage of a shared resource consistently exceeds the total available capacity of the resource over a period of time, the system may automatically bring online additional capacity, place an order for additional capacity).


16.	Regarding claim 8, Casillas teaches/suggests:
	“the capacity signals comprise a plurality of different resource usage predictions corresponding to a plurality of different deployment grains;
	a resource usage prediction for a deployment grain predicts an amount of cloud computing resources that will be consumed by the deployment grain in an upcoming time period”
(¶ 46: activities that are requested to be executed at least in part using the shared computing resource 106. Activities generally refer to any computing process initiated by an online entity 104 ... e.g., cloud tenants;
¶ 58: forecast levels of capacity of the shared computing resource 202 that individual entities or groups of entities will use over a specified future period of time);

	“the capacity mitigation policy comprises usage restrictions based on the plurality of different resource usage predictions;
	the usage restrictions comprise thresholds for limiting usage of deployment grains when the cloud computing system is experiencing capacity shortages;
	and a usage restriction corresponding to a particular deployment grain comprises a limit on the usage of the particular deployment grain based at least in part on the resource usage prediction that has been calculated for the particular deployment grain”
(¶ 59: The zone limits optimization engine 206 is configured to define the limits of the reservations zones for different groups or tiers of online entities;
¶ 61: the optimization engine 206 is configured to determine the reservation zone limits with respect to groups of online entities. For example, the engine 206 may average the usage forecasts 220 for all the entities in a given tier to generate an averaged usage forecast;
¶ 62: the limits of the reservation zones are dynamic. As usage forecasts change, new reservations are made or reservations cancelled, changes occur in the priorities or makeup of online entities, changes in available capacity, or a combination of these and other factors, the boundaries of the reservation zones may be updated to reflect recent conditions).


17.	Regarding claim 9, Casillas teaches/suggests:
“wherein the fine- grained admission control layer creates the capacity mitigation policy based at least in part on:
	a predicted capacity effect that predicts how the capacity mitigation policy will affect a predicted available capacity of the cloud computing system;
	and a predicted user effect that predicts how the capacity mitigation policy will affect at least some of the users of the cloud computing system”
(¶ 62: the limits of the reservation zones are dynamic. As usage forecasts change, new reservations are made or reservations cancelled, changes occur in the priorities or makeup of online entities, changes in available capacity, or a combination of these and other factors, the boundaries of the reservation zones may be updated to reflect recent conditions;
¶ 63: shared resource manager 308 determines whether to grant capacity for an activity request 228 based on whether the amount of requested capacity is within the amount of unused capacity of the shared computing resource 202 designated for the reservation zone that corresponds to the relative priority of the requesting entity).


18.	Regarding claim 10, Casillas teaches/suggests:
“wherein the capacity mitigation policy comprises a plurality of different capacity mitigation actions that are applied to different segments of the cloud computing system”
(¶ 62: the limits of the reservation zones are dynamic. As usage forecasts change, new reservations are made or reservations cancelled, changes occur in the priorities or makeup of online entities, changes in available capacity, or a combination of these and other factors, the boundaries of the reservation zones may be updated to reflect recent conditions;
¶ 63: shared resource manager 308 determines whether to grant capacity for an activity request 228 based on whether the amount of requested capacity is within the amount of unused capacity of the shared computing resource 202 designated for the reservation zone that corresponds to the relative priority of the requesting entity).

19.	Regarding claim 11, Casillas teaches/suggests:
“wherein the capacity mitigation policy comprises a plurality of capacity mitigation actions, and wherein the fine-grained admission control layer determines, for each capacity mitigation action:
	a segment of the cloud computing system to which the capacity mitigation action should be applied;
	a cost of the capacity mitigation action;
	and an effect of the capacity mitigation action on the available capacity of the cloud computing system”
(¶ 62: the limits of the reservation zones are dynamic. As usage forecasts change, new reservations are made or reservations cancelled, changes occur in the priorities or makeup of online entities, changes in available capacity, or a combination of these and other factors, the boundaries of the reservation zones may be updated to reflect recent conditions;
¶ 63: shared resource manager 308 determines whether to grant capacity for an activity request 228 based on whether the amount of requested capacity is within the amount of unused capacity of the shared computing resource 202 designated for the reservation zone that corresponds to the relative priority of the requesting entity;
¶ 78: If the entity’s activity request would otherwise be denied for surpassing reservation zone limits, the entity can be given the chance to have the request the granted by paying a dynamically determined supplement that would improve the value of their use of the resource beyond a threshold ( e.g., so as to effectively “promote” the entity to a higher priority tier). Similarly, the system could implement a capacity auction in which an entity would submit a bid along with an activity request. The system would then be configured to approve or reject a request based on an overall evaluation of the entity’s priority and the bid).

20.	Regarding claim 13, Casillas teaches/suggests:
“a plurality of fine-grained admission control layers that are replicated across a plurality of different geographical regions”
(¶ 56: system 200 can include one or more computers in one or more locations;
¶ 57: system 200 may be implemented on a single computer or on multiple computers, such as at a data center or computers in one or more locations;
Claim 1: at least one data processing apparatus configured to implement: a computing resource ... an online entity manager ... an optimization engine that determines a set of reservation zones for the plurality of online entities, each reservation zone designating a portion of unused capacity of the computing resource that online entities having relative priorities at or below a corresponding threshold priority for the reservation zone are permitted to reserve; and a resource manager).


21.	Regarding claim 16, Casillas teaches/suggests:
“A method for automated fine-grained admission control for a cloud computing system, comprising:
	obtaining a predicted deployed resources signal that comprises a plurality of different resource usage predictions corresponding to a plurality of different deployment grains, wherein a resource usage prediction for a deployment grain predicts an amount of cloud computing resources that will be consumed by the deployment grain in an upcoming time period”

(¶ 58: The shared resource usage forecasting engine 204 is configured to forecast levels of capacity of the shared computing resource 202 that individual entities or groups of entities will use over a specified future period of time);

	“obtaining a capacity constrained regions signal that identifies regions of the cloud computing system where demand is expected to exceed capacity at a future point in time”
(¶ 63: shared resource manager 308 determines whether to grant capacity for an activity request 228 based on whether the amount of requested capacity is within the amount of unused capacity of the shared computing resource 202 designated for the reservation zone that corresponds to the relative priority of the requesting entity);

“creating a capacity mitigation policy based at least in part on the predicted deployed resources signal and the capacity constrained regions signal, wherein the capacity mitigation policy protects available capacity of the cloud computing system for prioritized users;
	and enforcing resource limits against incoming resource requests based on the capacity mitigation policy”
(¶ 54: denying a request that would cause reservations to exceed the total capacity of the resource 106, deferring allocation of the requested capacity, or throttling existing reservation to make room for the requested capacity;
¶ 78: If the entity’s activity request would otherwise be denied for surpassing reservation zone limits, the entity can be given the chance to have the request the granted by paying a dynamically determined supplement that would improve the value of their use of the resource beyond a threshold ( e.g., so as to effectively “promote” the entity to a higher priority tier). Similarly, the system could implement a capacity auction in which an entity would submit a bid along with an activity request. The system would then be configured to approve or reject a request based on an overall evaluation of the entity’s priority and the bid).

22.	Regarding claim 17, Casillas teaches/suggests:
“wherein the resource usage prediction for the deployment grain is generated based on historical data about cloud computing resources that have been consumed by that deployment grain in the past”
(¶ 58: The forecasting engine 204 may include a model that predicts future usage based on past usage (indicated by usage history data 216), existing reservations (indicated by existing reservations data 218), or both).

23.	Regarding claim 18, Casillas teaches/suggests:
“wherein the capacity mitigation policy is created in response to detecting, based at least in part on the capacity constrained regions signal, that a predicted demand for cloud computing resources in a geographical region of the cloud computing system exceeds a predicted available capacity for that geographical region of the cloud computing system during the upcoming time period”
(¶ 79: the capacity management system can be configured to order additional capacity for a shared resource if the system detects that demand for the resource is growing. For example, if the forecasted usage of a shared resource consistently exceeds the total available capacity of the resource over a period of time, the system may automatically bring online additional capacity, place an order for additional capacity).

24.	Regarding claim 19, Casillas teaches/suggests:
“wherein the capacity mitigation policy comprises a plurality of different capacity mitigation actions that are applied to different segments of the cloud computing system”
(¶ 62: the limits of the reservation zones are dynamic. As usage forecasts change, new reservations are made or reservations cancelled, changes occur in the priorities or makeup of online entities, changes in available capacity, or a combination of these and other factors, the boundaries of the reservation zones may be updated to reflect recent conditions;
¶ 63: shared resource manager 308 determines whether to grant capacity for an activity request 228 based on whether the amount of requested capacity is within the amount of unused capacity of the shared computing resource 202 designated for the reservation zone that corresponds to the relative priority of the requesting entity).


Allowable Subject Matter
25.	Claims 12 and 14–15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Krebs et al., US 2014/0359113 A1, teaching a multi-tenant, application level-based resource management system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
November 18, 2022